Citation Nr: 9908185	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to death pension 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to May 1957.  
The appellant and the veteran were married in Lee County, 
Arkansas on November 3, 1993.  The veteran died in an 
accident on March [redacted], 1994.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an adverse action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas which 
denied the appellant's claim for recognition as the surviving 
spouse of the veteran for the purpose of entitlement to VA 
death pension benefits.  

The Board remanded the case to the RO for additional 
development in July 1996.  As a result of that remand, the 
appellant obtained representation and she was notified that 
she was entitled to a hearing if she so desired.  However, 
the appellant did not indicate any desire for a hearing in 
the written statements she subsequently sent to the RO.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's divorce from his first wife became final on 
November 19, 1979.

3.  The state of Arkansas does not recognize common-law 
marriages; the appellant and the veteran never traveled  
together overnight outside of Arkansas.

4.  The appellant and the veteran entered into an official 
marriage in the State of Arkansas on November 3, 1993.

5.  The veteran died on March [redacted], 1994.

6.  Based on the evidence of record, it is not shown that the 
appellant and the veteran did cohabit for a year prior to the 
veteran's death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  
38 U.S.C.A. §§ 101, 103, 1310, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.204, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1989, the veteran filed a claim with the VA for 
pension.  On the application, he reported that he had married 
in 1967 in Chicago, and that he and his wife had separated in 
1969.  He reported his marital status as "married" and 
indicated that he was "separated for 20 years, filing as a 
single person."  He explicitly wrote that he had been 
married only once, that he did not live with his wife and 
described her as living at an unknown address in Chicago.  

In November 1990, the veteran filed an income verification 
form, VA Form 21-0515, and indicated that his marital status 
was "married" and that he was not living with his spouse 
from whom he had been separated for 20 years.  The following 
year the veteran filed his VA Form 21-0515 in November; he 
indicated that he was "not married" and that he was 
"separated".  When asked for clarification, he indicated 
that he was "not married".  In his October 1992 VA Form 21-
0515, the veteran indicated that he was "separated".  In 
his October 1993 VA Form 21-0516, the veteran stated that he 
was "separated for 27 years" and that he was "not married 
- separated."  

Each of the above-cited documents submitted by the veteran 
listed his address as a box number on [redacted] in [redacted], 
Arkansas.  

The veteran and the appellant were married on November 3, 
1993, in the County of Lee in the State of Arkansas.  The 
marriage license states that the veteran was living in [redacted] 
[redacted] in [redacted] and that the appellant was living in 
[redacted] in [redacted].  The veteran wrote to the RO a week 
later informing them of the marriage; he included a copy of a 
letter to the appellant from the Social Security 
Administration (SSA) concerning her benefits.  The SSA letter 
was sent to the appellant at a box in Marianna.  The veteran 
subsequently sent to the RO an official verification form 
concerning the termination of his first marriage; the form 
was dated November 4, 1993, and stated that a decree of 
divorce had been granted in Cook County, Illinois on July 19, 
1979.  

In January 1994, a VA Form 21-0516-1 was sent to the RO.  The 
top portion was filled out in black ink and gave the Route 2 
address for the veteran.  The next section, concerning 
marital status was filled out in blue ink; it was indicated 
that the veteran was married and living with his spouse and 
that he did not provide any support to his spouse.  Questions 
about nursing home status and monthly income amounts were 
filled out with printed letters in black ink, except for the 
line concerning public assistance which indicated that the 
spouse was receiving SSI.  The back of the form was filled 
out with cursive writing in blue ink; the form was also 
signed and dated in blue ink.

That signature does not appear to match previous signatures 
of the veteran or the signature on the VA Form 21-686C, 
Declaration of Status of Dependents that was filled out the 
same day.  On this form, it was stated that the veteran was 
married and gave his address as [redacted]; a separate address 
of [redacted], [redacted], [redacted] was listed for 
his spouse.  It was further stated that the veteran did not 
live with his spouse and that he contributed nothing to her 
support.  This form was filled out in printed letters and 
cursive writing in blue ink.  The veteran's benefit was 
increased $219 with the addition of his wife as a dependent.

The appellant notified the RO that the veteran had died on 
March [redacted], 1994; the letter indicated that her address 
was on Route [redacted] in [redacted] and her maiden name was 
crossed out and followed by the veteran's surname.  The death 
certificate stated that the appellant was the informant and 
listed [redacted] in [redacted] as the veteran's address.  The 
appellant's mailing address was noted to be a P.O. Box in 
[redacted].  Approximately ten days after the veteran's death, 
the appellant submitted a VA Form 21-534 on which she 
indicated that her address was a P.O. Box in [redacted].  She 
stated that she had lived with the veteran continuously from 
the date of marriage until the date of death.

In her Notice of Disagreement (NOD), dated in October 1994, 
the appellant stated that she was never told of a one-year 
marriage requirement.  She further stated that the veteran 
was her husband, "no matter how long we were married."  The 
appellant submitted her VA Form 9 in December 1994; she 
stated that "we lived together eight months before we were 
married or more everyone knew."

After the Board remanded the case in July 1995 for additional 
development, the appellant submitted three written 
statements, dated in October and November of 1996, from 
individuals who stated that the appellant was a personal 
friend and that they knew the veteran and the appellant were 
living together from November 1992.  The Board notes that the 
wording in each statement is almost identical, that each of 
the individuals lived in [redacted], and that it is not stated 
in any of the statements where the couple resided together.

The appellant submitted a written statement in June 1997 in 
response to a list of questions from the RO concerning her 
relationship with the veteran.  She stated that the couple 
lived together six months before they were married; that 
their agreement was that they would get married in the 
future; that before they were married they lived in [redacted] 
from January 1993 to November 1993, as well as from the marriage 
until the date of death; that the couple did not have any 
children together; that their relationship before the 
marriage was not considered a common-law marriage because 
they were going to get married; and that they did not reside 
or stay overnight in any other state.  

Dependency and indemnity compensation payable under the 
provisions of 38 U.S.C.A. § 1310(a) may be paid to the 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran for one year or more, or 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  38 C.F.R. 
§ 3.54(c); also see 38 C.F.R. § 3.52.  The same criteria 
apply to "spouses" attempting to show entitlement to any 
accrued benefits.  38 C.F.R. § 3.1000(d)(1).

"Marriage" is defined by governing regulation as "a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."  38 C.F.R. § 3.1(j).  
In resolving material issues such as entitlement to 
recognition as a surviving spouse, the Board must apply the 
preponderance of the evidence standard defined in 38 U.S.C.A. 
§ 5107.  Gregory v. Brown, 5 Vet. App. 108, 113 (1993).  In 
other words, if the evidence supports the claim, then the 
appellant prevails.  If the evidence is in equipoise, 
application of the benefit of the doubt standard tips the 
balance in favor of the appellant and the appellant again 
prevails.  Only if the preponderance of the evidence goes 
against the claim will the appellant be denied the benefit 
sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant asserts she should be recognized as the 
surviving spouse of the veteran by virtue of the fact that 
she and the veteran had been living together before the 
ceremonial marriage for several months, which, when added to 
the four months they lived together after the November 1993 
marriage ceremony, equaled one year or more of cohabitation 
as a married couple.

The uncontroverted evidence of record shows that, in 
September 1989, when the veteran filed a claim with the VA, 
he represented himself as a married person who had been 
separated from his spouse for 20 years.  On subsequent forms 
submitted in 1990, 1991, 1992, and in 1993 (one month before 
his wedding) he indicated that same information.  It appears 
from the evidence of record that the veteran never initiated 
divorce proceedings, that he was unaware that his first wife 
had divorced him in 1979, and that he believed himself to be 
a married man until just a few weeks before his wedding to 
the appellant.  Therefore, it would seem that the veteran 
himself thought there was an impediment to the marriage until 
he discovered that his first wife had divorced him many years 
earlier.

Nonetheless, even if the veteran had known of the divorce 
from his first wife, there are too many discrepancies in the 
record to find that the appellant and the veteran cohabited 
as husband and wife for one year prior to the veteran's 
death.  According to the marriage certificate, the appellant 
lived in [redacted], and the veteran lived in [redacted].  The 
veteran was born in [redacted] and lived there when he applied 
for benefits in 1989.  A letter from the SSA dated in January 
1993 shows that the appellant was living in [redacted].  But 
then the veteran's death certificate indicates that he was 
living in [redacted] at the time of his death in March 1994.  
However, the appellant stated in June 1997 that before they 
were married the couple had lived in [redacted] from January 1993 
to November 1993, as well as from the marriage until the 
veteran's death in March 1994.  It is clear from the evidence 
of record that neither the veteran nor the appellant had any 
significant income source- the veteran was receiving pension 
and the appellant was in receipt of SSI benefits.  It is 
therefore puzzling why such a couple would maintain two 
residences.  It is equally puzzling how, if the couple were 
living together, the veteran was not providing any support to 
his spouse.  

The appellant's various statements that she had cohabited 
with the veteran for six, eight, twelve or more months prior 
to the marriage in November 1993, are directly contradicted 
by other evidence of record- including her own statements, 
forms submitted by the veteran made in conjunction with an 
unrelated VA claim, and the veteran's death certificate.  
Since the veteran described himself as married, but separated 
in October 1993, the Board concludes that any marital 
relationship with the appellant likely began with the 
November 1993 wedding and that the couple did not cohabit for 
one year prior to the veteran's death.  The appellant's 
statements to the contrary must thus be viewed with some 
suspicion.

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by the 
law of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  It is well established in the 
jurisprudence of VA claims adjudication that Arkansas law 
does not recognize common-law marriage.

Whenever, in the consideration of any claim filed by a person 
as the widow of a veteran for gratuitous death benefits under 
laws administered by the VA, it is established by evidence 
satisfactory to the VA that such person, without knowledge of 
any legal impediment, entered into a marriage with such 
veteran which, but for a legal impediment, would have been 
valid, and thereafter cohabited with the veteran for one year 
or more immediately before the veteran's death, the purported 
marriage shall be deemed to be a valid marriage.  38 U.S.C.A. 
§ 103(a).  The VA General Counsel has provided an 
authoritative interpretation of this statute in a Precedent 
Opinion dated June 17, 1991.  The General Counsel held that 
where it is established that a claimant for gratuitous 
veterans' death benefits entered into a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage (such as 
Arkansas) constitutes a "legal impediment" to such a 
marriage for purposes of 38 U.S.C.A. § 103.  VAOGC Prec. Op. 
58-91 (June 17, 1991).

Thus, if the appellant were unaware of the laws of Arkansas 
regarding common-law marriages, and therefore had no 
knowledge of the impediment to such a common-law marriage, 
and had cohabited with the veteran for one year or more 
immediately preceding his death, such a common-law marriage 
could be deemed valid by the VA despite the prohibition 
against the recognition of such relationships as marriage 
inherent in Arkansas law.  See Sandoval v. Brown, 7 Vet. App. 
7 (1994)  In this case, however, the Board need not reach the 
issue of whether the appellant actually knew of the 
provisions of Arkansas law, because of the Board's 
determination above that she did not cohabit with the veteran 
for at least a year preceding his death.

Following a thorough review of the evidence of record and the 
appellant's contentions, the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim that she cohabited with the veteran for more than a 
year prior to his death in March 1994.  Her own statements 
made in support of the instant claim, along with very short 
statements from three of her friends that contain little 
specific information, constitute the only evidence of record 
tending to show that she lived with the veteran for more than 
a year prior to his death.  Furthermore, it can reasonably be 
deducted from the evidence of record that the veteran and the 
appellant never lived together for any period of time, but in 
fact lived in separate residences approximately 15 miles 
apart.  The Board thus concludes that the appellant's 
assertions are not credible as they are contradicted by 
other, more probative, evidence of record.

The preponderance of the evidence is thus against the 
appellant's claim for recognition as the veteran's surviving 
spouse on the basis of a common-law marriage to the veteran 
for more than a year.

Under governing regulation as noted above, a ceremonial 
marriage, shown by evidence meeting the requirements of 
38 C.F.R. § 3.205, could qualify the appellant as a surviving 
spouse of the veteran for VA purposes if the appellant can 
show that she was married to the veteran for one year or 
more.  38 C.F.R. § 3.54.  Applying the regulation to the 
instant fact pattern, a marriage would have had to have taken 
place on or before March 2, 1993, one year before the 
veteran's death in March 1994. 

The marriage represented on the marriage certificate of 
record does not meet the criteria for recognition of the 
appellant as the surviving spouse of the veteran.  According 
to 38 C.F.R. § 3.54(c), a marriage of less than one year, 
such as this one, does not permit the VA to recognize the 
appellant as the surviving spouse of the veteran.  The 
preponderance of the evidence is thus against the appellant's 
claim for recognition as the veteran's surviving spouse on 
the basis of a marriage to the veteran for more than a year. 

Because the preponderance of the evidence shows that the 
appellant is not entitled to be recognized by the VA as the 
surviving spouse of the veteran, she cannot be considered a 
claimant for purposes of filing a claim for any VA benefits, 
including accrued benefits or dependency or indemnity 
compensation.  Sandoval v. Brown, 7 Vet. App. 7 (194); 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  Her appeal is 
therefore denied. 


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purposes of death pension benefits is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals
